Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/18/2022 has been entered.

Reasons for Allowance
Claim 1, and those depending therefrom including claims 4-5 and 7-8, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Sasaki (US-2008/0146119) and Fukushima (US-2014/0065934) fail to anticipate or render obvious, in combination with all other claimed limitations, calculating “a pressing force to be applied by the first pressing portion using a PID operation expression based on the feedback index so that a polishing target profile of the polishing target surface approaches a desired polishing target profile” 

This application is in condition for allowance except for the presence of claims 9 and 10 directed to Groups II and III, respectively, nonelected without traverse. Accordingly, claims 9 and 10 have been canceled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723